Exhibit 99.1 NEWS RELEASE Stock Symbols: PGF - TSX PGH - NYSE PENGROWTH DELIVERS STRONG 2 (Calgary, February 26, 2015) - Pengrowth Energy Corporation is pleased to announce its financial and operating results for the fourth quarter and the full year 2014, as well as 2014 year-end reserve results. Pengrowth had another strong year in 2014, delivering on its commitments, exceeding production guidance, getting Lindbergh steaming and adding to its drilling inventory in the liquids-rich Montney fairway. As commodity prices declined, Pengrowth announced extensive and proactive measures for 2015, designed to ensure the company’s financial health and sustainability in the current low commodity price environment. In addition to our extensive hedging program, these new initiatives included a significantly reduced capital program, the deferral of Lindbergh Phase II by at least one year and a reduced dividend payout. 2014 Operational, Financial and Reserves Highlights: · Pengrowth achieved fourth quarter and full year average production of 71,802 barrels of oil equivalent (boe) per day and 73,288 boe per day, respectively. Full year 2014 average production exceeded the upper end of guidance as strong production performance from Pengrowth’s Cardium development program more than offset minor asset dispositions. · Delivered on time construction, commissioning and first steam at the first commercial phase of the Lindbergh thermal project. · Added to low cost Montney development inventory with the acquisition of 32.6 gross/net sections of prospective liquids-rich lands adjacent to existing lands at Bernadet in north eastern British Columbia for $123.6 million in the fourth quarter. · Fourth quarter funds flow from operations was$115.8 million($0.22per share) and full year funds flow from operations was$505.7 million($0.96per share). Fourth quarter funds flow included realized hedging gains of$21.7 million. · As at December 31, 2014, the value of Pengrowth’s unrealized foreign exchange, power and commodity price hedges was $469 million. · A non-cash, after-tax impairment charge of approximately $858 million was recorded on mature assets in the fourth quarter, resulting in a full year 2014 adjusted net loss of $879.0 million ($1.67 per share).Declining commodity prices coupled with a reduction in the price forecast for oil and natural gas were the main reasons for the impairment. · Year-end 2014 estimated Net Asset Value (NAV) per share of $7.32, remained relatively unchanged compared to year-end 2013 estimate of $7.52 per share. · Pengrowth replaced 399 percent of 2014 total production, with 106.7 MMboe of Proved plus Probable (2P) reserve additions in 2014, net of dispositions. · 2014 Finding and Development (F&D) costs of $22.33 per boe including changes in Future Development Costs (FDC) for 2P reserves. · Best estimate contingent resources at Groundbirch increased by 87 percent to 634 billion cubic feet (Bcf) and best estimate contingent resources at Lindbergh were approximately 101 MMbbl at December 31, 2014. In aggregate, the best estimate contingent resources for Groundbirch and Lindbergh were approximately 206 MMboe. Derek Evans, President and Chief Executive Officer of Pengrowth said, “We are extremely pleased with our 2014 operational results. We exceeded the top end of production guidance driven by superior execution costs and production rates in Pengrowth’s conventional assets. Lindbergh was delivered on time with first steam in December 2014 and we added to our low cost Montney drilling inventory with a liquids-rich land acquisition in the fourth quarter. As commodity prices declined, we significantly reduced our 2015 capital program, deferred Lindbergh Phase II development capital and reduced the dividend by 50 percent. We moved quickly and decisively to ensure the financial health and sustainability of Pengrowth. With cash flow stability provided by our hedge book in 2015 and 2016, executing on thesemeasures will help ensure that Pengrowth emerges as a stronger company when commodity prices strengthen.” 2 Summary of Financial & Operating Results Three months ended Twelve months ended (monetary amounts in millions except per boe and per share amounts) Dec 31, 2014 Dec 31, 2013 % Change (2) Dec 31, 2014 Dec 31, 2013 % Change PRODUCTION Average daily production (boe/d) (7 ) (13 ) FINANCIAL Funds flow from operations (1) $ $ 9 $ $ (10 ) Funds flow from operations per share (1) $ $ 10 $ $ (11 ) Oil and gas sales $ $ (15 ) $ $ (6 ) Oil and gas sales per boe $ $ (9 ) $ $ 8 Realized commodity risk management gains (losses) $ $ ) (238 ) $ ) $ ) 75 Realized commodity risk management gains (losses) per boe $ $ ) (249 ) $ ) $ ) Operating expenses $ $ (13 ) $ $ (14 ) Operating expenses per boe $ $ (7 ) $ $ (1 ) Royalty expenses $ $ (18 ) $ $ (2 ) Royalty expenses per boe $ $ (12 ) $ $ 13 Royalty expenses as a percent of sales 17.6 % 18.3 % 17.9 % 17.3 % Operating netback per boe (1) $ $ 15 $ $ 5 Cash G&A expenses (1) $ $ (2 ) $ $ (4 ) Cash G&A expenses per boe (1) $ $ 5 $ $ 11 Capital expenditures $ $ 8 $ $ 30 Capital expenditures per share $ $ 7 $ $ 28 Net cash acquisitions (dispositions) $ ) $ ) (32 ) $ ) $ ) (93 ) Net cash acquisitions (dispositions) per share $ ) $ ) (33 ) $ ) $ ) (93 ) Dividends paid $ $ 2 $ $ 2 Dividends paid per share $ $ — $ $ — Number of shares outstanding at period end (000's) 2 2 Weighted average number of shares outstanding (000's) 2 2 STATEMENT OF INCOME (LOSS) Adjusted net income (loss) (1) (2) $ ) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ ) $ ) 83 Net income (loss) per share $ ) $ ) $ ) $ ) 80 CASH AND CASH EQUIVALENTS $
